Judgment, Supreme Court, New York County (Edward A. Sheridan, J.), rendered May 19, 1992, convicting defendant, upon a guilty plea, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed. The case is remitted to the Supreme Court, New York County, for further proceedings pursuant to CPL 460.50 (5).
The police had probable cause to arrest defendant on a 1985 murder charge based upon an identification by one of the wounded survivors of that incident (People v Nichols, 156 AD2d 129, 130, lv denied 76 NY2d 740). The warrantless arrest was proper since the police initially encountered defendant in the apartment building’s public hallway (People v Marzan, 161 AD2d 416, lv denied 76 NY2d 860), and was not rendered improper when defendant retreated into his private residence (United States v Santana, 427 US 38). Concur— Sullivan, J. P., Carro, Rosenberger, Williams and Tom, JJ.